
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



MANAGEMENT AGREEMENT


        This MANAGEMENT AGREEMENT (the "Agreement") made as of this 27th day of
May, 2003, by and between Regal Cinemas, Inc., a Tennessee corporation
("Manager") and United Artists Theatre Circuit, a Maryland corporation
("Owner").

RECITALS

        WHEREAS, Manager owns, manages and operates a chain of motion picture
theatres;

        WHEREAS, Owner owns, manages and operates a chain of motion picture
theatres (all such theatres together with all future owned or leased theatres,
the "Theatres"); and

        WHEREAS, Owner desires to receive financial, operational and management
consulting and other management services from Manager and Manager desires to
provide such services to Owner upon the terms and conditions set forth in this
Agreement.

        NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and agreements hereinafter contained, the parties agree with each
other as follows:

        1.    Engagement; Management Standards.    Owner hereby employs and
engages Manager as the exclusive provider of the financial, operational and
management services described herein, and Manager hereby agrees to provide
financial, operational and management services to Owner, all on the terms and
subject to the conditions set forth below. In consideration of Manager's
agreement to provide such services, Owner hereby appoints Manager as its
attorney-in-fact with all legal rights and powers that Manager deems necessary
or appropriate in order to perform the services described herein, subject to the
limitations set forth in Section 11 hereof. Manager shall use its commercially
reasonable efforts to perform its obligations hereunder with the same degree of
professional competence and in accordance with the standard of care that Manager
employs in the management and operation of the theatres owned or operated by
Regal Cinemas, Inc.

        2.    Services of Manager.    For all of the Theatres, Manager shall
render the following services, and such services shall include, subject to the
limitations set forth in Section 11 hereof, all items incidental or necessary to
performing the such services and to operating a theatre company, including
negotiating with all third party providers of goods, services, intellectual
property, etc. (collectively, the "Services"):

        (a)    Advertising & Marketing:    development, implementation and
oversight of the advertising and marketing strategies of the Theatres, including
determining advertising policies; placing movie and show time advertisements in
newspapers; negotiation and monitoring contracts related to movie and show time
advertisements; marketing and promoting new theatres, existing theatres and
special events; placing marketing and promotional materials in selected media
and the negotiation and monitoring of contracts related thereto; formulating,
implementing and promoting special offers including gift certificates, special
rate promotions, etc.; development and implementation of all media and public
relations, including all charity and community involvement programs;

        (b)    Film:    development, implementation and oversight of the
film-related matters of the Theatres, including maintaining relationships with
movie studios and motion picture distributors, reviewing and monitoring motion
pictures; obtaining and negotiating licenses for exhibition of motion pictures,
including price, terms and conditions of studio contracts; monitoring compliance
with film license agreements; determining bookings for motion pictures,
including placement in theatres and auditoriums and the duration of each film's
exhibition in an auditorium;

1

--------------------------------------------------------------------------------




        (c)    Operations:    development, implementation and oversight of the
overall operations of the Theatres, including hiring and firing of management
employees; managing management and theatre employees; serving as the employer
and paymaster for all employees; determining proper staffing levels; monitoring
overall theatre performance, including collections and revenues; monitoring sale
of concession items; monitoring ticket sales; contracting for video games and
other in-theatre entertainment; monitoring theatre upkeep and maintenance and
coordinating construction, maintenance and repairs with the purchasing and
concession functions; negotiating and paying utilities and basic services,
including electricity, water, HVAC, cleaning, trash removal, snow removal, etc.;

        (d)    Purchasing & Concessions:    development, implementation and
oversight of the purchasing and concession functions of the Theatres, including
maintaining relationships with concession suppliers; negotiating and monitoring
terms and conditions of distribution agreements; monitoring supply of concession
goods; providing or contracting for the provision of technical services
including with respect to projector and screens; purchasing materials and
services for theatre upkeep and maintenance;

        (e)    Security:    development, implementation and oversight of the
security of the Theatres, including investigating misfeasance and malfeasance in
theatres, including theft, robbery and other criminal behavior; monitoring
ticket and concession sales; providing in-theatre monitoring services;

        (f)    Real Estate & Property Development:    development,
implementation and oversight of the real estate and property development and
disposition strategy of the Theatres, including exploring opportunities for new
theatre locations; negotiating with brokers for development and leases,
including entering into agreements as agent; providing advisory services
regarding demographic analysis; facilitating property dispositions

        (g)    Property Management:    development, implementation and oversight
of the property management strategy of the Theatres, including maintaining
relationships with landlords; monitoring lease terms and conditions and
compliance therewith, including oversight lease modifications and amendments and
entering into agreements as agent; interacting with taxing authorities;

        (h)    Human Resources & Insurance:    development, implementation and
oversight of the human resources and insurance strategies of the Theatres,
including establishing and maintaining policies related to employment, personnel
and compensation; performing background checks and other investigations as
necessary; handling matters related to employer-employee disputes; addressing
(in conjunction with counsel) all complaints and legal actions arising from the
operations of the Theatres; administering payroll, including calculation of
applicable tax and other withholdings; maintaining adequate levels of insurance
for property, casualty, general liability, director & officer, etc.;

        (i)    Training:    development, implementation and oversight of the
training functions of the Theatres, including training of management and theatre
level personnel with respect to operations, systems and policies;

        (j)    Finance & Accounting:    development, implementation and
oversight of the finance and accounting functions of the Theatres, including
selecting and implementing accounting policies; developing, administering and
maintaining systems to monitor revenues and expenditures; administering accounts
payable; administering recurring cash transfers; administering and maintaining
general ledger trial balance, balance sheet, income statement and certain other
reports by accounting category; maintaining all accounting records supporting
Owner financial statements; preparing period reconciliations and associated
period end journal entries for all balance sheet accounts; preparing budgets and
forecasting; and

2

--------------------------------------------------------------------------------




        (k)    Management Information Systems:    development, implementation
and oversight of the management information systems of the Theatres, including
providing, installing and testing hardware and software; developing, installing,
monitoring and maintaining a wide area network; developing, installing,
monitoring and maintaining a central reporting system; providing technical
support and "help-desk" support to all departments; providing office supplies,
including telephones, photocopiers, facsimile services.

        3.    Fees.    The fees for the Services shall be determined as follows:
an amount equal to three percent (3%) of the Adjusted Gross Revenues (as defined
below) (the "Management Fees"). "Adjusted Gross Revenues" shall mean the Gross
Revenues for a particular period less admissions taxes imposed on admissions
receipts for such period and any other taxes for such period imposed by any
lawful taxing authority. "Gross Revenues" shall mean for a particular period the
gross revenues of the Theatres from whatever source, including box office
receipts, special event revenues, concessions, game machines, etc.

        4.    Payment of Fees.    As a part of the Services, Manager shall
collect all Gross Revenues from the Theatres operations. On a monthly basis,
Manager shall deduct the Management Fees and provide detailed back-up to Owner
of the Management Fees incurred. If in any month, Gross Revenues are
insufficient to satisfy the Management Fees, Manager shall invoice Owner for the
amount of such shortfall, and owner shall pay such invoice within ten (10) days
after receipt. In addition to such payments, Owner shall, upon execution of this
Agreement, pay Manager a one-time fee (the "Initial Fee") calculated in
accordance with Paragraph 3 above in consideration of Services provided by
Manager to Owner prior to the date of this Agreement. The Initial Fee shall be
calculated in the manner set forth in Section 3 above for the period during
which Manager provided Services to Owner prior to the date of this Agreement.

        5.    Term.    The term of this Agreement shall commence on the date
hereof and shall continue for one year; provided, however, that Owner shall have
the right to terminate this Agreement if Manager materially breaches any
material provision hereof and does not cure such breach within 30 days of the
date of written notice from Owner thereof. After such initial term, this
agreement shall automatically renew for additional continuous one year terms
unless either party delivers written notice of its intent to terminate this
Agreement at least 30 days prior to the end of the then current term.
Notwithstanding the foregoing, either party may terminate this agreement for any
or no reason upon 60 days written notice to the other party.

        6.    Ownership of Information; Segregation of Operations.    

        (a)    Ownership of Information.    Owner shall provide to Manager all
information necessary for Manager to provide the Services. Owner shall remain
the owner of all proprietary information disclosed by it to Manager to assist
Manager in the provision of the Services, including all financial and other data
and including all patent, copyright, trademark, trade secret and other
proprietary rights and interests therein, and Manager recognizes and agrees that
nothing in this Agreement shall be construed as granting any rights, by license
or otherwise, in or to any proprietary information. Manager shall refrain from
disclosing any of Owner's confidential or proprietary information to any
unaffiliated third party (except to accountants, attorneys and other advisers
with a need to know such information and who are bound by similar restrictions
on disclosure), except as otherwise required by law (including securities laws
and regulations).

        (b)    Segregation of Operations.    For so long as the credit
arrangements, bond indentures or other similar arrangements at Manager or Owner
remain in place or for such longer time as Manager shall deem necessary or
advisable, Manager shall use reasonable efforts to segregate the operations of
the Theatres, including maintenance of separate bank accounts, payroll accounts,
financial data, etc.

3

--------------------------------------------------------------------------------




        7.    Representations & Warranties    Each of Manager and Owner
represents and warrants that:

        (a)    Organization, Standing and Power.    It is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to carry on its business as now being conducted. It is duly qualified
to do business, and is in good standing, in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary.

        (b)    Authority.    It has all requisite corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by it, the consummation by
it of the transactions contemplated hereby and the performance by it of its
obligations hereunder has been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by it and (assuming
the valid authorization, execution and delivery of this Agreement by the other
party hereto) constitutes the valid and binding obligation of it enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
relating to or affecting creditors rights generally and by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

        (c)    Consents and Approvals; No Violation.    The execution and
delivery of this Agreement by it does not, and performance hereunder will not,
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination under,
or accelerate the performance required by, under any provision of: (i) any law,
statute, rule, regulation or judicial or administrative decision; (ii) its
certificate of incorporation, bylaws or other organizational or governing
documents; (iii) any mortgage, deed of trust, lease, note, stockholders'
agreement, bond, indenture, contract or other material instrument or agreement;
or (iv) any judgment, order, writ, injunction or decree of any court,
governmental body, administrative agency or arbitrator relating to it.

        8.    Excusable Delays.    

        (a)   The phrase "Force Majeure Event" shall mean any cause, contingency
or circumstance that renders a party unable, wholly or in part, to perform its
obligations under this Agreement, and that is not within the reasonable control
of or due to the negligence or fault of such party, including: forces of nature,
acts of God, acts of public enemy, sabotage, acts, regulations, legislation or
binding orders of any federal, state or local government or authority,
embargoes, export or import restrictions or rationing or allocation, fires,
floods, landslides, lightning, ice storms or other disasters, other unusually
severe weather conditions, earthquakes; chemical contamination; epidemics,
plague, quarantines. Notwithstanding the foregoing, in no event shall any of the
following be considered a Force Majeure Event for purposes of this Agreement:
(i) changes in market conditions; (ii) equipment failures, unless caused by a
Force Majeure Event; and (iii) strikes, walkouts, lockouts, work stoppages,
other labor disputes, or industrial disturbances.

        (b)   In the event that that party is rendered unable, wholly or in
part, by a Force Majeure Event to perform its obligations under this Agreement,
and if the party so affected gives notice (including reasonably full details) of
such Force Majeure Event in writing to the other party as soon as practicable
but in no event later than two (2) days after the occurrence of such Force
Majeure Event, then the obligations of the party affected by the Force Majeure
Event (other than payment obligations, which shall not be suspended or excused),
so far as and to the extent that the obligations are affected by such Force
Majeure Event, shall be suspended during the continuation of such Force Majeure
Event until performance is no longer affected by such Force Majeure Event.
Notwithstanding the foregoing, (i) a party affected by a Force Majeure Event
shall use all reasonable efforts to mitigate and ameliorate the adverse effects
thereof, and such party's

4

--------------------------------------------------------------------------------




obligations shall not be suspended pursuant to this Section 8 to the extent that
performance of such obligations were due before the occurrence of the Force
Majeure Event.

        (c)   The party seeking to have its obligations suspended because of a
Force Majeure Event shall have the burden of proving the existence, duration,
and adverse effect of such Force Majeure Event. The party affected by a Force
Majeure Event shall promptly notify the other party of the cessation of such
Force Majeure Event. Owner shall have no obligations to pay Manager for those
Services not provided as a result of a Force Majeure Event affecting Manager.
Manager and Owner shall have the right to terminate this Agreement if a Force
Majeure Event substantially disabled Manager's ability to perform its
obligations hereunder for a period of at least sixty (60) days.

        9.    Indemnification.    

        (a)   Neither Manager nor any of its officers, directors or agents shall
be liable to Owner for any act or omission based upon errors of judgment or
other error in connection with the business or affairs of Owner so long as the
person against whom liability is asserted acted within the scope of his or her
authority under this Agreement, but only if such action or failure to act does
not constitute illegal conduct. Manager agrees to indemnify and hold harmless
Owner and its subsidiaries, the respective directors, officers, agents,
employees and legal representatives of Owner and its subsidiaries and each
person, if any, controlling Owner or any of its subsidiaries (other than
Manager) from and against any and all losses, claims, damages, liabilities,
costs, expenses (including reasonable attorneys' fees) ("Losses"), caused by,
related to or arising out of (i) a material breach by Manager of its obligations
hereunder or (ii) the gross negligence, bad faith or willful misconduct of
Manager in connection wit this Agreement, and, upon the entry of a final
judgment by a court of competent jurisdiction entitling Owner to indemnification
hereunder, to reimburse Owner and any other parties entitled to be indemnified
hereunder for all reasonable expenses (including all interest penalties, legal
and other costs and expenses together with any tax thereon) incurred by Owner or
any such other indemnified party in connection with investigating, preparing or
defending any such action or claim, whether or not in connection with pending or
threatened litigation in which Owner or any other indemnified person is a party.
These indemnification and expense reimbursement provisions are in addition to
any liability that Manager might otherwise have to Owner or any other person.
The foregoing agreement shall be in addition to any rights that any indemnified
party may have at common law or otherwise.

        (b)   Owner agrees to indemnify and hold harmless Manager and its
affiliates (other than Owner), the respective directors, officers, agents,
employees and legal representatives of Manager and its affiliates (other than
Owner) and each person, if any, controlling Manager or any of its affiliates
from and against any and all Losses, caused by, related to or arising out of
(i) a material breach by Owner of its obligations hereunder or (ii) Manager's
provision of the Services under this Agreement (other than any such Losses
resulting from the gross negligence, bad faith or willful misconduct of
Manager), and, upon the entry of a final judgment by a court of competent
jurisdiction entitling Owner to indemnification under, to reimburse Manager and
any other parties entitled to be indemnified hereunder for all reasonable
expenses (including all interest penalties, legal and other costs and expenses
together with any tax thereon) incurred by Manager or any such other indemnified
party in connection with investigating, preparing or defending any such action
or claim, whether or not in connection with pending or threatened litigation in
which Manager or any other indemnified person is a party. These indemnification
and expense reimbursement provisions are in addition to any liability that Owner
might otherwise have to Manager or any other person.

        (c)   For purposes of this Section 9, any person or entity entitled to
indemnification shall be hereinafter known as an "Indemnified Party" and any
person or entity liable to indemnify an

5

--------------------------------------------------------------------------------




Indemnified Party shall be known as an "Indemnifying Party." The Indemnified
Party shall notify the Indemnifying Party under Sections 9(a) or 9(b) above as
soon as practicable after the Indemnified Party receives notice of or otherwise
has actual knowledge of such claim, and shall provide to the Indemnifying Party
as soon thereafter as practicable all information and documentation necessary to
support and verify the claim being asserted, and the Indemnifying Party shall be
given access to all books and records in the possession or control of the
Indemnified Party that the Indemnifying Party reasonably determines to be
related to such claim.

        (d)   Promptly after receipt by an Indemnified Party of notice of the
commencement by any third party of any action, suit or proceeding that might
result in the Indemnifying Party becoming obligated to indemnify or make any
other payment to the Indemnified Party under this Agreement, the Indemnified
Party shall, if a claim in respect thereof is to be made against the
Indemnifying Party, notify the Indemnifying Party promptly in writing of the
commencement thereof. The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it may have on account of this indemnification or otherwise, except to the
extent that the Indemnifying Party is materially prejudiced thereby. The
Indemnifying Party shall have the right, within thirty (30) days after being so
notified, to assume the defense of such litigation or proceeding with counsel
reasonably satisfactory to the Indemnified Party. In any such litigation or
proceeding the defense of which the Indemnifying Party shall have so assumed,
the Indemnified Party shall have the right to participate therein and retain its
own counsel at its own expense unless (i) the Indemnified Party and the
Indemnifying Party shall have mutually agreed to the retention of such counsel
or (ii) the named parties to any such litigation or proceeding (including the
impleaded parties) include both the Indemnified Party and the Indemnifying
Party, and representation of both the Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate due to actual or potential
differing interests between them; in either such case, such separate counsel may
be retained by the Indemnified Party and the Indemnifying Party's expense,
provided that in no event shall the Indemnifying Party be obligated to pay for
more than one counsel (in addition to any local counsel) for all such
Indemnified Party, unless the representation of all Indemnified Parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them or each such Indemnified Party is a named party to any
such litigation or proceeding. To the extent that the settlement of such an
action or proceeding, the defense of which has been assumed by the Indemnifying
Party, involves payment of money, the Indemnifying Party shall have the right,
in consultation with the Indemnified Party, to settle those aspects dealing only
with the payment of money. Notwithstanding the foregoing, in connection with any
such defense or settlement, the Indemnifying Party shall not enter into a
consent decree involving injunctive or other non-monetary relief or consent to
an injunction without the Indemnified Party's written consent, which consent
shall not be unreasonably withheld. The Indemnified Party shall cooperate, and
shall use its best efforts to cause its employees and the employees of any of
its respective subsidiaries to cooperate with the Indemnifying Party in the
defense of any action, suit or proceeding assumed by the Indemnifying Party.

        (e)   Each Indemnifying Party's obligation under this Section 9 shall
not affect the other party's right to seek any remedy upon a default by the
Indemnifying Party under this Agreement.

        (f)    All sums payable by an Indemnifying Party in accordance with this
Section 9 shall be paid without any deduction, withholding counter-claim or
set-off.

        10.    Publicity; Confidentiality.    Each party hereby covenants and
agrees that such party shall not, directly or indirectly, make any press release
or public notice, announcement, or filing available to the public concerning
Manager or Owner, or the intended business of either without prior notice to and
consultation with the other party, unless such notice and consultation is
impracticable under applicable laws or governmental regulations. It is
specifically recognized that the parties may be subject to the disclosure
requirements of the Securities Exchange Act of 1934, as amended, and may, from
time to

6

--------------------------------------------------------------------------------

time, be required to make such releases, notices, announcements or filings
without the opportunity for prior notice to or reasonable consultation with the
other party hereto. Each party covenants and agrees that, unless the other party
otherwise consents in advance in writing, and except as otherwise required by an
applicable law or governmental regulation, such party shall not, directly or
indirectly, disclose to anyone any nonpublic information regarding this
Agreement or any of the transactions contemplated hereby.

        11.    Extraordinary Expenditures or Commitments.    On not less than a
quarterly basis, Manager will keep Owner and the Board of Directors of Owner
reasonably informed of the Services being provided hereunder and the Management
Fees incurred hereunder. In addition, Manager shall provide, promptly upon
request therefor by Owner's Board of Directors, such information regarding the
Services and Management Fees as shall be reasonably available. In the event
Manager determines that any of the Services require the expenditure or other
commitment, whether contingent or otherwise, by or on behalf of Owner in excess
of $750,000 in any one expenditure or other commitment for such Service or
$1,500,000 in the aggregate in any series of related expenditures or other
commitments for such Service, Manager shall seek the prior written approval of
the Board Directors of Owner; provided, however, that the following expenditures
or commitments shall be exempted from such approval requirements: (a) operating
expenses and commitments incurred in the ordinary course of business and
consistent with past practice (e.g., film licensing transactions with studios
and distributors), (b) expenses and commitments incurred pursuant to contracts
and other arrangements that have been approved by Owner's Board of Directors,
(c) maintenance and upkeep of Theatres and other facilities and (d) expenditures
required as a result of an emergency situation, as determined by Manager in its
reasonable discretion. Manager shall not dispose of any real or personal
property of Owner having a value in excess of $250,000 without the prior written
consent of the Board of Directors of Owner.

        12.    Reliance by Third Parties; Further Assurances.    All third
parties may rely on a document executed by the Manager as binding Owner, and
Manager shall be permitted to inform third parties of the rights conferred on
Manager pursuant to this Agreement. No third party dealing with Owner shall be
required to ascertain whether Manager is acting in accordance with the
provisions of this Agreement. If Manager acts without authority, it shall be
liable to Owner for any damages arising out of its unauthorized actions. Subject
to the provisions of Section 11 of this Agreement, Manager shall have the
exclusive power and authority to conduct the business of Owner with respect to
the Services; provided, however, that nothing contained in this Agreement shall
be deemed to constitute a derogation of the ultimate authority of the Board of
Directors of Owner over the business and affairs of Owner, or to prevent such
Board of Directors from exercising its authority with respect thereto. Subject
to the provisions of the provisions of Section 11 of this Agreement, Manager is
hereby expressly authorized to make all decisions with respect to the Services
and to take all actions necessary or reasonably appropriate to carry out such
decisions. All documents executed on behalf of Owner with respect to the
Services need only be signed by an authorized employee of Manager. In case at
any time any further action is necessary or desirable to carry out the purposes
of this Agreement, Owner will take such further action (including the execution
and delivery of such further instruments and documents) as Manager may
reasonably request.

        13.    Waiver.    The failure of any party hereto to enforce at any time
any of the provisions of the Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of such party thereafter to enforce
each and every such provision. No waiver of any breach of or non-compliance with
this Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance.

        14.    Entire Agreement; No Third-Party Beneficiaries.    This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.

7

--------------------------------------------------------------------------------


        15.    Amendment.    This Agreement may be amended by the parties hereto
only by an instrument in writing signed on behalf of each of the parties hereto.

        16.    Severability.    If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement may be consummated as
originally contemplated to the fullest extent possible.

        17.    Assignment.    Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any of the parties hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors or assigns.

        18.    Counterparts.    This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

        19.    Interpretation; Headings.    When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation."

        20.    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed given when delivered personally, one day after
being delivered to a reputable overnight courier to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

Regal Cinemas, Inc.
7132 Mike Campbell Drive
Knoxville, TN 37918
Attention: Chief Financial Officer

Regal Cinemas, Inc.
7132 Mike Campbell Drive
Knoxville, TN 37918
Attention: General Counsel

United Artists Theatre Circuit
9110 East Nichols Avenue, Suite 200
Englewood, CO 80112
Attention: General Counsel

and (which shall not constitute notice) to:

Hogan & Hartson L.L.P.
One Tabor Center Suite 1500
1200 Seventeenth Street
Denver, Colorado 80202
Attention: Christopher J. Walsh

8

--------------------------------------------------------------------------------



        21.    Governing Law; Venue.    This Agreement shall be construed in
accordance with and governed by and pursuant to the laws of the State of
Tennessee, without regard to the conflicts of law principals thereof, and any
action in connection herewith shall be brought by either party in the forums of
the Tennessee courts.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

    REGAL CINEMAS, INC.
 
 
By:
 
/s/  AMY E. MILES      

--------------------------------------------------------------------------------

Name: Amy E. Miles
Title: Executive Vice President
 
 
UNITED ARTISTS THEATRE CIRCUIT
 
 
By:
 
/s/  PETER BRANDOW      

--------------------------------------------------------------------------------

Name: Peter Brandow
Title: Vice President

[Signature Page to Management Agreement]

10

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.3



MANAGEMENT AGREEMENT
